Citation Nr: 0834488	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-12 929	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to secondary service connection for bilateral 
hand arthritis.

2.  Entitlement to an increased rating for bilateral hand 
palmar hyperkeratosis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1978 to March 
1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that denied service 
connection for bilateral hand arthritis as secondary to the 
service-connected bilateral hand palmar hyperkeratosis, and 
granted an increased rating from 0% to 10% for bilateral hand 
palmar hyperkeratosis; the veteran appeals the 10% rating as 
inadequate.

In May 2003, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of December 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In June 2007 written argument, the veteran's representative 
claimed service connection for bilateral hand arthritis on a 
direct service-incurrence basis.  That issue has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.  

The Board's decision on the issue of secondary service 
connection for bilateral hand arthritis is set forth below.  
The issue of an increased rating for bilateral hand palmar 
hyperkeratosis is addressed in the REMAND section of this 
decision following the ORDER, and is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for 
bilateral hand arthritis on appeal has been accomplished.

2.  The uncontradicted competent medical evidence establishes 
no nexus between the bilateral hand arthritis first 
manifested many years post service and the veteran's service-
connected bilateral hand palmar hyperkeratosis.


CONCLUSION OF LAW

The criteria for secondary service connection for bilateral 
hand arthritis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection on appeal has been accomplished.

A May 2001 pre-rating RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to secondary service connection.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the May 2001 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the May 
2001 document fully meeting the VCAA's notice requirements 
was furnished to the veteran and his representative before 
the November 2001 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a July 2007 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2008.  A copy of the August 2005 Social Security 
Administration decision denying the veteran disability 
benefits, together with the medical records underlying that 
determination, have been associated with the claims folder 
and considered in adjudicating this claim.  The veteran was 
afforded a comprehensive VA examination in March 2007, and a 
supplemental VA medical opinion was obtained in November 
2007.  Significantly, the veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
secondary service connection on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation to a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he currently suffers from bilateral 
hand arthritis that is proximately due to or the result of 
his service-connected bilateral hand palmar hyperkeratosis, 
and he gave testimony to that effect at the May 2003 Board 
hearing.   

August 1987 VA examination showed full motion in the hand 
joints and normal sensation, motor strength, and X-rays, and 
the assessment was no apparent pathology.

July 2001 VA examination showed good strength in both hands, 
with normal range of motion of the interphalangeal joints and 
normal X-rays.  The diagnosis was no arthritis found, with 
normal hand X-rays.    

September 2002 VA outpatient rheumatology clinical records 
noted the veteran's complaints of pain in the hands, but 
there was no hand tenderness or decreased grip strength on 
examination.  The assessment was possibly pustulosis 
hyperostosis, which was a seronegative spondyloarthropathy, 
but considering X-ray findings and physical examination, it 
was felt that the veteran most likely had degenerative joint 
disease.  However, there was no medical opinion linking any 
arthritis to the veteran's service-connected bilateral hand 
palmar hyperkeratosis.

In March 2007, a VA examination was conducted for the purpose 
of determining whether the veteran had bilateral hand 
arthritis that was secondary to his service-connected 
bilateral hand palmar hyperkeratosis.  The physician reviewed 
the veteran's medical history and the claims folder, and 
after examination and X-rays, the diagnosis was mild 
arthritis of the hands, which he opined was not at least as 
likely as not related to or aggravated by the service-
connected skin disease of the hands, on the grounds that that 
skin disease did not cause or worsen arthritis.

In November 2007, another VA physician reviewed the veteran's 
claims folder and medical history and records, and opined 
that there was less than a 50% probability that his skin 
disease was related to the etiology of his hand arthritis, as 
there was no known cause-and-effect relationship of eczema 
being associated with or being the cause of arthritis.

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's bilateral 
hand arthritis was first manifested many years post service, 
and that there is no relationship between that disease and 
the service-connected bilateral hand palmar hyperkeratosis.  
In reaching this conclusion, the Board accords great 
probative value to the 2007 VA physicians' findings that 
there was less than a 50% probability that the veteran's 
current bilateral hand arthritis was related to or had been 
aggravated by the bilateral hand palmar hyperkeratosis.  
Those opinions were arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records and consideration of the 
veteran's medical history, and one current examination of the 
veteran.  Thus, the Board finds the March and November 2007 
VA examiners' findings, observations, and conclusions to be 
dispositive of the question of secondary service connection 
for bilateral hand arthritis, and that these uncontradicted 
medical opinions militate against the claim.  The veteran has 
submitted no medical opinion to the contrary.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on a physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
  
With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
bilateral hand symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown,  7 Vet. App. 134, 
137-38 (1994).  Thus, a layman such as the veteran, without 
the appropriate medical training or expertise, is not 
competent to render a persuasive opinion on medical matters 
such as the relationship between any current bilateral hand 
arthritis and his service-connected bilateral hand palmar 
hyperkeratosis.  As a layman without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render an opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997)  (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for bilateral hand arthritis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Secondary service connection for bilateral hand arthritis is 
denied.




REMAND

Considering the record in light of the VCAA, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim for a rating in excess of 10% 
for bilateral hand palmar hyperkeratosis has not been 
accomplished.

In Dingess/Hartman, referenced above, the Court held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  The veteran's service-connected skin disorder 
of the hands is rated under 38 C.F.R. § 4.118, DC 7806 
(2007).  By regulatory amendment effective 30 August 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, DCs 
7800-7833.  Appellate review discloses that, while the 
veteran and his representative were furnished the former 
criteria of DC 7806 in the April 2002 Statement of the Case 
(SOC), and selected elements of the revised criteria of DC 
7806 in the May 2003 Supplemental SOC (SSOC), they have not 
been notified of all possible schedular ratings for the 
revised criteria of DC 7806.  The Board finds that the duty 
to assist requires that this case be remanded to the RO in 
order to furnish the veteran notice of all possible schedular 
ratings for the revised criteria of DC 7806, and for the RO 
to thereafter readjudicate the claim under both the former 
and revised criteria of  DC 7806, as appropriate.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1. The RO should furnish the veteran and 
his representative notice of all possible 
schedular ratings for his service-
connected bilateral hand palmar 
hyperkeratosis under the former rating 
criteria in effect under 38 C.F.R. 
§ 4.118, DC 7806, prior to 30 August 
2002, and all possible schedular ratings 
under the revised criteria in effect 
since 30 August 2002.

2.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, and 
offering the veteran and his 
representative a reasonable opportunity 
to respond, the RO should readjudicate 
the claim remaining on appeal in light of 
all pertinent evidence and legal 
authority, to include rating the 
bilateral hand palmar hyperkeratosis 
under the former rating criteria in 
effect under 38 C.F.R. § 4.118, DC 7806, 
prior to 30 August 2002, and the revised 
criteria in effect since 30 August 2002, 
as appropriate.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes all possible schedular 
ratings under the former rating criteria 
in effect under 38 C.F.R. § 4.118, DC 
7806, prior to 30 August 2002, and all 
possible schedular ratings under the 
revised criteria in effect since            
30 August 2002, and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


